DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14-18, claim 14 merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP §2173.05(q).
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Grabley et al. (US 5924364).
	Regarding claim 1, Grabley et al. disclose “a printing plate (title) comprising a first silicone layer (Example 1: IR-absorbing layer with silicone oil) and a second silicone layer (Example 1: silicone layer) which have different ink acceptabilities (since the two layers are substantially different, this is implicit) on a support (Example 1). 	Regarding claim 2, Grabley et al. further disclose “a printing plate (title) comprising an ink repellent first silicone layer (Example 1: IR-absorbing layer with silicone oil) and an ink acceptive second silicone layer (Example 1: silicone layer)  in this order on a support (Example 1).”  Examiner notes firstly that an ink can be either hydrophilic or hydrophobic, such that the only limitation inferred by the terms “ink repellent” and “ink acceptive” is a sufficient difference in wetting angle or surface free energy.  In this case, the second layer of Grabley et al. is clearly hydrophobic.  The first layer of Grabley et al. has components which are substantially different from the siloxanes in the second layer such that the difference in wetting angle between the two layers is deemed to be sufficiently large to make one layer ink acceptive and the other ink repellent.   	Regarding claim 3, it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See MPEP §2112.01.  As a result, since the plate of Grabley et al. is substantially structurally identical to the claimed plate, the claimed property of the difference in the mean modulus of elasticity is presumed inherent.

 	Regarding claim 14, Grabley et al. further disclose “a method of manufacturing a printed matter, using the printing plate according to claim 2, an ink, and a printing object medium (column 8, lines 2-3).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabley et al. 	Regarding claim 13, Grabley et al. disclose all that is claimed, as in claim 12 above, including that the laser is an IR laser (column 6, lines 1-2), but fails to disclose “wherein the laser is a carbon dioxide gas laser.”  However, Examiner takes Official Notice that, at the time of the filing of the invention, carbon dioxide gas lasers were known to be used for irradiating infrared light.  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a carbon dioxide gas laser as the infrared laser of Grabley et al. because it was known in the art to be suitable for the intended purpose.   	Regarding claims 15-18, Grabley et al. disclose all that is claimed, as in claim 14 above, but are silent as to the intended use of the ink.  However, Examiner takes Official notice that, at the time of the filing of the invention, it was known to use printing plates with active energy ray curing inks and/or water-soluble inks, in order to print on non-absorptive objects or food packaging bases.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the printing plate of Grabley et al. in all of the intended uses recited in claims 15-18 because it was known in the art to be suitable for the intended uses as recited. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853